DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment / Arguments
The response and amendments, filed 09/26/2022, has been entered. Claims 1-2, 11 are amended, claims 3-6, 8, 12-13, 15-16, and 18 are canceled. Claim 19 is new. Claims 1-2, 7, 9-11, 14, 17, and 19 are pending upon entry of this Amendment. The previous objections are withdrawn due to amendments. Applicant’s arguments regarding the prior art rejections of claims have been fully considered:

Regarding independent claims 1 and 11, on pages 9-10 of Remarks, Applicant argues combination of Arnold Rust, Jones are not suggesting/teaching an acidic electrolyte of a lead-acid battery because Arnold requires multiple probes and cannot combined with the teachings of Jones which uses a single probe.
In response Examiner notes that, amended claims with new limitations necessitated new ground of rejection based on combination of Arnold, Bahorich and newly cited prior art: Kucheryavy.
 
Regarding independent claims 1 and 11, on page 10 of Remarks, Applicant argues Arnold requires multiple probes and cannot be operatively combined with Bahorich, which uses a single probe.

In response Examiner notes that, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Also based on MPEP 2111, during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case there is not cited that system is limited to having only or a single probe. Additionally, one of ordinary skill in the art would know use Bahorich’s of carbon fibre fabrics in combination with a resin for Arnold’s conductive non-metal makes it more robust and a more reliable conductive non-metal material for applicable devices. Therefore, the argument is unpersuasive.

Regarding claim 7, on page 11 Applicant argues “wherein the electrically conductive non-metal is selected from, carbon fibre fabrics, electrically conductive resin” is not taught by the prior art of record because claimed embodiments is not directed to an electrode being a carbon rod but to an electrode being a rod made up of a composite of carbon fibers embedded in a nonconductive resin.

In this case Examiner holds that Bahorich teaches wherein the electrically conductive non-metal is selected from, carbon fibre fabrics, electrically conductive resin (¶0027 “electrically conductive material may comprise carbon fiber tape pre-impregnated with resin and layer 30 may be comprised of an electrically conductive material, such as woven-fiber tape (e.g., fabric), which may be in the form of a tape strip, wound around core 14 relative to longitudinal axis 16”) and one of ordinary skill in the art would know these non-metallic  conducting materials and preparation of them for providing the conductors when in contact with liquids makes them more robust and therefore a more reliable device. Therefore the prior art can be combined and the argument is unpersuasive. 

Regarding claim 9, on page 11 Applicant argues Colombani cannot be combine with Bahorich or Arnold to reject the claim because Colombani's disclosure teaches a fuel gauge comprising two concentric cylinders.

In response Examiner holds that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). One of ordinary skill in the art would have known these materials are conductive but corrosively resistive and protective when used in the liquids that may have corrosive or other impact and/or know these non-metal conductors are more robust and make the device more reliable.Therefore, one of ordinary skill in the art would have known these materials are conductive but corrosively resistive and protective when used in the liquids that may have corrosive or other impact and/or know these non-metal conductors are more robust and make the device more reliable. Therefore, the argument is unpersuasive.

Regarding claim 10, on page 8 of Remarks Applicant argues that Lyu, KR 2020/0036519 is not prior art because it is not a US or PCT published application. Examiner finds the argument persuasive, therefore, the previous rejection in view of Lyu is withdrawn and a new rejection of claim 10 that is also base on the amendments has been provided in this action.

Regarding rejection of claim 14, On page 11, Applicant argues Kral uses plugs and plugs require multiple components that are detachably connected to one another, therefore,  electrode is not integrally formed with a component of the battery.


In this case Examiner holds that: first:  it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, Howard v. Detroit Stove Works, 150 U.S. 164 (1893); see also In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), and MPEP 2144.04 (V)(B). In the present case, only ordinary skill in the art is required to form a sensor component of a container integral with a container component.
Second:  Kral in Fig.1 and ¶0037 teaches the socket 42 with sections 36 and 40 are molded integrally on the container body 12. In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form Arnold’s sensor electrode integrally with a component as is routine in the art and further supported by Kral’s teaching of integrating housing components as one piece. One of ordinary skill in the art would know there are different application using the same technique to measure the level of liquids and being formed integrally make a design more convenient and reliable and may improve marketability. Therefore, the argument is unpersuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9, 14, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites, “the electrode is mechanically resistant”, but it is not clear what the term "mechanically resistant" means. The specification does not provide any examples. Are metals, glasses, nonconductive materials all mechanically resistant or are they different; and it is not clear what type of electrodes can be considered mechanically resistant and which cannot rendering the claim indefinite.
Claim 9, it is not clear what the phrase "any other" means, in other words, what "other" electrically conductive resins are covered by "any other" and which ones are not included.  Therefore, the metes and bounds are unknown rendering claim indefinite.
Additionally, claim 9 depends on a canceled claim (8), rendering the claim indefinite.
Claim 14, the phrases "the sensor electrode" and "the container" lack antecedent basis, rendering the claim indefinite.
Claim 17, the phrase "the housing" lacks antecedent basis, rendering the claim indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable
over Arnold, (US 20210356311 A1, “Arnold”) in view of Bahorich (WO 2017066598 A1, “Bahorich”), and Kucheryavy (GB 2559375 A, “Kucheryavy).

Regarding independent claim 1,
Arnold in Figs.1-3 discloses an electrode (20a) for a liquid level sensor (10a) adapted for a determination of a liquid level of an electrically conductive liquid (e.g.,¶0011 “conductive fluid”) in a container (37a), the electrode comprising:  
a first end (that end of 20a that is connected to current source 15a and detector 35a and sensing rods 25) configured for an electrically conductive contact with a sensor component (e.g.,25a-1 and 25a-2) of the liquid level sensor (10a); 
a second end (the end that is in contact with conductive liquid 100) opposite the first end; and
 wherein the electrode (20a) is formed of one or more non-metallic materials (e.g.,¶0015 “conductor 20 may be a non-metallic conductive material”) of which one is an electrically conductive non-metal that is extending from the first end of the electrode to the second end of the electrode, and configured for an electrically conductive contact with the electrically conductive liquid (e.g.,¶0015 20 is a non-metallic conductive material connected to the sensing parts of 15a/35a/25 from one end and with conductive liquid at second end), wherein the electrode (20a) is rod or tubular shaped (¶0015- conductor 20, as being a non-conductive material, such as a carbon rod and ¶0018 “sensing rod 25 may be substituted with a wire, a conductive tube, or any other shape”).
Arnold fails to disclose : 1) wherein the electrically conductive non-metal is a composite formed of carbon fibre filaments and/or carbon fibre fabrics in combination with a resin 2) the first end of the electrode configured for contact with acid liquid.

Regarding limitation 1)
Bahorich teaches a composite formed of carbon fibre fabrics in combination with a resin (¶0027 “electrically conductive material may comprise carbon fiber tape pre-impregnated with resin and layer 30 may be comprised of an electrically conductive material, such as woven-fiber tape (e.g., fabric), which may be in the form of a tape strip, wound around core 14 relative to longitudinal axis 16”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Bahorich’s of carbon fibre fabrics in combination with a resin for Arnold’s conductive non-metal. One of ordinary skill in the art would know it makes it more robust and a more reliable conductive non-metal material for applicable devices.

Regarding limitation 2)
Kucheryavy in e.g.,Fig.7 teaches the first end of the electrode (probe 712) configured for contact with acid liquid (lead acid battery 700- at least Abstract and page 5 line 10 and page 20 lines 7-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Arnold and Kucheryavy  and use Arnold’s electrode for a liquid level sensor (modified by Bahorich) use the probe for measuring level of Kucheryavy’s acid lead battery. One of ordinary skill in the art would know checking level of electrolyte of battery to check functionality of batteries and use the sensors to increase the reliable use of batteries.

Regarding claim 2, which depends on claim 1,
Arnold discloses wherein the electrode comprises at least one electrically conductive non-metal with a surface extending from the first end of the electrode to the second end of the electrode, and wherein an electrical insulator covers at least a part of said surface contiguously (¶0015 “the conductor 20 may have a protective coating to protect the conductive element” and “not electrically conductive”), and wherein the electrode is mechanically resistant.  

Regarding claim 7,which depends on claim 1,
Arnold teaches electrode 20 is non-metal carbon rods, but fails to explicitly disclose wherein the electrically conductive non-metal is selected from graphite, carbon fibre filaments, carbon fibre fabrics, electrically conductive resin, intrinsically conducting polymers, and combinations thereof. 
Bahorich teaches wherein the electrically conductive non-metal is selected from, carbon fibre fabrics, electrically conductive resin (¶0027 “electrically conductive material may comprise carbon fiber tape pre-impregnated with resin and layer 30 may be comprised of an electrically conductive material, such as woven-fiber tape (e.g., fabric), which may be in the form of a tape strip, wound around core 14 relative to longitudinal axis 16”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Bahorich and provide Arnold’s non-metal conductor as a composite formed of carbon fibre fabrics in combination with a resin. One of ordinary skill in the art would know these non-metallic  conducting materials and preparation of them for providing the conductors when in contact with liquids makes them more robust and therefore a more reliable device.



  
Regarding independent claim 11,
Arnold in Figs.1-3 discloses a liquid level sensor (10a), comprising: an electrode  (20) comprising a first end configured for an electrically conductive contact with a sensor component  (one end of 20 is connected to all sensing elements or the circuit including 15/35 and 25) of the liquid level sensor (10a), a second end (the end of 20 in contact with liquid) opposite the first end, wherein the electrode is formed of one or more non-metallic materials (¶0015 carbon rod) of which is an electrically conductive non-metal that is extending from the first end of the electrode to the second end of the electrode (carbon rod is conductive nonmetal and first end and second end of that are in contact with the circuit or another sensing components and conductive liquid respectively), and configured for an electrically conductive contact with an electrically conductive liquid (¶0011 100), wherein the electrode (20a) is rod or tubular shaped (¶0015- conductor 20, as being a non-conductive material, such as a carbon rod and ¶0018 “sensing rod 25 may be substituted with a wire, a conductive tube, or any other shape”);and
a circuit electrically connected to said electrode and adapted to provide a first output signal indicating a contact state between the electrode and the electrically conductive liquid (at least Abstract and Fig.2).
  
Arnold fails to disclose: 1) wherein the electrically conductive non-metal is a composite formed of carbon fibre filaments and/or carbon fibre fabrics in combination with a resin 2) the first end of the electrode configured for contact with acid liquid in a battery.
Regarding limitation 1)
Bahorich teaches a composite formed of carbon fibre fabrics in combination with a resin (¶0027 “electrically conductive material may comprise carbon fiber tape pre-impregnated with resin and layer 30 may be comprised of an electrically conductive material, such as woven-fiber tape (e.g., fabric), which may be in the form of a tape strip, wound around core 14 relative to longitudinal axis 16”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Bahorich’s carbon fibre fabrics in combination with a resin for Arnold’s conductive non-metal. One of ordinary skill in the art would know it makes it more robust and a more reliable conductive non-metal material for applicable devices.
Regarding limitation 2)
Kucheryavy in e.g.,Fig.7 teaches the first end of the electrode (probe 712) configured for contact with acid liquid in a battery (lead acid battery 700- at least Abstract and page 5 line 10 and page 20 lines 7-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Arnold and Kucheryavy  and use Arnold’s electrode for a liquid level sensor (modified by Bahorich) use the probe for measuring level of Kucheryavy’s acid lead battery. One of ordinary skill in the art would know checking level of electrolyte of battery to check functionality of batteries and use the sensors to increase the reliable use of batteries.




Regarding claim 19, which depends on claim 11, 
Arnold combined with Bahorich fail to disclose wherein the liquid level sensor measures the liquid level of a lead acid battery.
Kucheryavy in e.g.,Fig.7 teaches liquid level sensor (probe 712/ sensor 728) measures the liquid level of a lead acid battery (lead acid battery 700- at least Abstract and page 5 line 10 and page 20 lines 7-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Arnold and Kucheryavy  and use Arnold’s electrode for a liquid level sensor (modified by Bahorich) use the probe for measuring level of Kucheryavy’s acid lead battery. One of ordinary skill in the art would know checking level of electrolyte of battery to check functionality of batteries and use the sensors to increase the reliable use of batteries.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Arnold,
Bahorich and  Kucheryavy as applied to claim 1 above, further in view of Colombani (US 201702994181,”Colombani”).

Regarding claim 9, which likely depends on claim 1,
Arnold combined with Bahorich fail to disclose wherein the composite is an epoxy resin containing graphite particles, carbon nanotubes, or any other electrically conductive resin.  
Colombani teaches a composite that is an electrically conductive resin (¶ 0051 “resin-impregnated carbon fibers, for example with epoxy resin. The composite material thus formed is electrically conducting”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arnold’s non-metallic or carbon conductor to be an epoxy resin containing graphite particles, carbon nanotubes, or any other electrically conductive resin as taught by Colombani. One of ordinary skill in the art would have known these materials are conductive but corrosively resistive and protective when used in the liquids that may have corrosive or other impact and/or know these non-metal conductors are more robust and make the device more reliable.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Arnold, Bahorich and Kucheryavy as applied to claim 7 above, further in view of Rust, (GB 2136965 A, “Rust”) and Kimura (US-20040197652-A1, “Kimura”).

Regarding claim 10, which depends on claim 7, 
Arnold discloses wherein the electrode (20) comprises at least one electrically conductive non-metal (¶0015) with a surface extending from the first end of the electrode to the second end of the electrode (first end connected to sensing parts 15/35/sensing rods 25 and the other end connect to the conductive liquid), wherein an electrical insulator covers at least a part of said surface contiguously (¶0015, to protect electrode 20 it is covered by a protective coating except for an opening to allow conductivity as protection shield is not conductive).
Arnold fails to disclose wherein the electrical insulator forms a hollow body with at least an opening at the second end of the electrode and with the electrically conductive non-metal being arranged on the internal surface of the hollow body or filling the void of the hollow body at least in part, and wherein the electrical insulator and/or the electrically conductive non-metal have a surface subjected to corona treatment for improving the wettability of said surface and/or are lined with a braided, woven or non-woven fabric providing a wicking capillary action.
Rust in Figs.1-2  and P.1 L.107-114 teaches wherein the electrical insulator (tube 7) forms a hollow body with at least an opening (8) at the second end of the electrode (nonmetallic core 1 or sensors 4-6/the end in contact with liquid) and with the electrically conductive non-metal being arranged on the internal surface of the hollow body or filling the void of the hollow body at least in part (non-corrodible shield is not conductive therefore the tube or shield should in part allow the conductor be in contact with the liquid) , and wherein the electrical insulator and/or the electrically conductive non-metal (nonmetals 1 or 4-6) have a surface fabric (Gauze P.1 L. 116).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Rust’s hollow body with at least an opening at the second end of Arnold’s electrode and with the electrically conductive non-metal being arranged on the internal surface of the hollow body or filling the void of the hollow body at least in part, and wherein the electrical insulator and/or the electrically conductive non-metal have a surface fabric as taught by Rust. One of ordinary skill would know that protective material are in different designs depends on desired application for example easy change when they should be replaced and would know protection shields that normally are not conductive need to have opening to allow the conductive part be exposed to the liquid to be capable of producing electrical signal to measure level. 
Arnold and Rust fail to disclose or suggest subjected to corona treatment for improving the wettability of said surface and/or are lined with a braided, woven or non-woven fabric providing a wicking capillary action.
Kimura (e.g., in ¶0011, ¶0028 suggests improved wettability between an electrode and an electrolyte through an electrowetting process and teaches various forms such as carbon-based materials such as graphite, petroleum coke, carbon fiber, or organic polymer sintered products (e.g.¶0022).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of prior art and improve wettability of Arnold’s electrode and subjected to corona treatment for improving the wettability of said surface and/or are lined with a fabric providing a wicking capillary action. One of ordinary skill in the art would know using fabrics to improve wettability between electrodes and electrolyte enhance the performance of system and would have been motivated to provide them in the end part of electrodes.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Arnold, Bahorich and  Kucheryavy as applied to claim 11 above, further in view of prior art of record (US 20180170318 A1,”Kral”).

Regarding claim 14, which depends on claim 11,
 Arnold combined with Bahorich fail to disclose wherein the sensor electrode is formed integrally with a component of the container.  
However, the Examiner respectfully notes that it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, Howard v. Detroit Stove Works, 150 U.S. 164 (1893); see also In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), and MPEP 2144.04 (V)(B). In the present case, only ordinary skill in the art is required to form a sensor component of a container integral with a container component. Furthermore, Kral in Fig.1 and ¶0037 teaches the socket 42 with sections 36 and 40 are molded integrally on the container body 12.  
In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form Arnold’s sensor electrode integrally with a component as is routine in the art and further supported by Kral’s teaching of integrating housing components as one piece. One of ordinary skill in the art would know there are different application using the same technique to measure the level of liquids and being formed integrally make a design more convenient and reliable and may improve marketability.







Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Arnold, Bahorich and Kucheryavy as applied to claim 11 above, further in view of Newhouse (US 20140266650 A1,”Newhouse”).

Regarding claim 17, which depends on claim 11, 
Arnold combined with Bahorich and Kucheryavy fail to disclose wherein the sensor is integrated into the housing of a liquid refilling device with the length of the electrically conductive non-metal of the electrode corresponding to a limit level for the liquid in the liquid refilling device.
Newhouse in Fig.2 suggests the sensor (sensors 28B/28C/28D) is integrated into the housing (60) (at once so envisaged from the figure that the sensors shown thereon/in are so integral to the  housing; additional obviousness analysis follows) of a liquid refilling device (60/as a fuel tank that notify the user while refueling if it is filled).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Arnold’s sensor integrated into the housing of a liquid refilling device with the length of the electrically conductive non-metal of the electrode corresponding to a limit level for the liquid in the liquid refilling device as taught by Newhouse. One of ordinary skill in the art would know first the level sensors can be applied to a refilling device such as fuel delivery to refueling a vehicle and using it prevent wasting fuel when the user is using automatic refilling.
The Examiner respectfully notes that it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, Howard v. Detroit Stove Works, 150 U.S. 164 (1893); see also In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), and MPEP 2144.04 (V)(B). In the present case, only ordinary skill in the art is required to form a sensor component of a container integral with a container component.
Therefore, either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that the combination of Newhouse with Arnold suggests integration of Arnold’s sensor with Newhouse’s liquid refilling device housing, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate it in a housing for example for better manufacturing or avoiding separate manufacturing for different parts.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856                                                                                                                                                                                                        
/DANIEL S LARKIN/Primary Examiner, Art Unit 2855